Exhibit 10.1

WAYFAIR INC.

WAYFAIR LLC

2.50% ACCRETING CONVERTIBLE SENIOR NOTES DUE 2025

AMENDED AND RESTATED PURCHASE AGREEMENT

dated as of

April 7, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE 1 DEFINITIONS AND INTERPRETATION      1  

1.1

  Defined Terms      1  

1.2

  Interpretation      3  

ARTICLE 2 SUMMARY OF TRANSACTIONS

     4  

2.1

  Sale and Purchase of Securities      4  

2.2

  Purchase Price      4  

2.3

  Underlying Securities      4   ARTICLE 3 CLOSING AND CLOSING CONDITIONS      4
 

3.1

  Time and Place of the Closing      4  

3.2

  Actions at the Closing      4     3.2.1    Delivery of Securities      5    
3.2.2    Payment of Purchase Price      5     3.2.3    Additional Actions      5
 

3.3

  Conditions Precedent to Obligations of each Purchaser      5     3.3.1   
Opinions      5     3.3.2    NYSE Supplemental Listing of Underlying Securities
     5     3.3.3    Indenture      5     3.3.4    Registration Rights Agreement
     5     3.3.5    Good Standing Certificate      5     3.3.6    Secretary’s
Certificate      5     3.3.7    Performance of Closing Actions      5     3.3.8
   No Adverse Order      6  

3.4

  Conditions Precedent to Obligations of the Company      6     3.4.1   
Registration Rights Agreement      6     3.4.2    Performance of Closing Actions
     6     3.4.3    Withholding Certificates      6     3.4.4    No Adverse
Order      6   ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY      6  

4.1

  No Registration Required; Rule 144A Eligibility      6  

4.2

  No Integration of Offerings or General Solicitation      6  

4.3

  Accurate Disclosure; Public Filings      7  

4.4

  The Purchase Agreement      7  

4.5

  Use of Proceeds      7  

4.6

  The Securities      7  

 

i



--------------------------------------------------------------------------------

4.7

  The Indenture      7  

4.8

  Registration Rights Agreement; Registration Rights      8  

4.9

  The Underlying Securities      8  

4.10

  The Shares      8  

4.11

  No Material Changes      8  

4.12

  Title to Properties      9  

4.13

  Incorporation and Good Standing of the Company and the Guarantor      9  

4.14

  No Manipulation      9  

4.15

  Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required      9  

4.16

  No Violation      10  

4.17

  No Material Actions or Proceedings      10  

4.18

  Company and Guarantor are Not an “Investment Company”      10  

4.19

  Independent Accountants      10  

4.20

  Internal Controls      10  

4.21

  Preparation of Financial Statements      10  

4.22

  Disclosure Controls and Procedures      11  

4.23

  XBRL      11  

4.24

  Intellectual Property Rights      11  

4.25

  Insurance      11  

4.26

  All Necessary Permits      11  

4.27

  Third-Party Data      12  

4.28

  Compliance with Applicable Laws      12  

4.29

  Anti-Bribery Laws      12  

4.30

  OFAC      12  

4.31

  Money Laundering Laws      12  

4.32

  Privacy Laws      13  

4.33

  Absence of Labor Dispute      13  

4.34

  Compliance with Environmental Laws      13  

4.35

  Tax Compliance      13  

4.36

  ERISA Compliance      13  

4.37

  IT Systems      14  

4.38

  Brokers      15  

4.39

  Solvency      15   ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
     15  

5.1

  Representations and Warranties of Purchaser      15     5.1.1    Organization,
Authority and Power      15  

 

ii



--------------------------------------------------------------------------------

  5.1.2    Valid and Binding Obligations      15     5.1.3    Securities Law
Matters      15     5.1.4    Reliance Upon Purchaser’s Representations      16  
  5.1.5    Exculpation      16     5.1.6    Placement Agent      16   ARTICLE 6
ADDITIONAL COVENANTS      17  

6.1

  No Integration      17  

6.2

  Transfer Agent      17  

6.3

  Available Securities of Class A Common Stock      17  

6.4

  No Restricted Resales      17  

6.5

  Regulatory Filings      17  

6.6

  Board Rights      18  

6.7

  DTC      19  

6.8

  Debt Incurrence      19  

6.9

  Indemnification      20  

6.10

  Compliance with NYSE Rule 312.03(b)      21  

6.11

  Section 16 Matters      23  

6.12

  Efforts      23   ARTICLE 7 TERMINATION      23  

7.1

  Termination      23  

7.2

  Effect of Termination      24   ARTICLE 8 MISCELLANEOUS      24  

8.1

  Notices      24  

8.2

  Survival      26  

8.3

  Entire Agreement; Amendments      26  

8.4

  Successors and Assigns      26  

8.5

  Governing Law      26  

8.6

  Jury Trial      26  

8.7

  Expenses, Etc      26  

8.8

  Captions      27  

8.9

  Severability      27  

8.10

  Counterparts      27  

8.11

  No Waiver      27  

8.12

  Damages Waiver; Specific Performance      27  

8.13

  Reliance by Goldman Sachs      27  

 

iii



--------------------------------------------------------------------------------

2.50% ACCRETING CONVERTIBLE SENIOR NOTES DUE 2025 AMENDED AND RESTATED PURCHASE
AGREEMENT

This 2.50% Accreting Convertible Senior Notes due 2025 Amended and Restated
Purchase Agreement (this “Agreement”), dated as of April 7, 2020, is entered
into by and among Wayfair Inc., a Delaware corporation (the “Company”), Wayfair
LLC, a Delaware limited liability company, and the parties listed on Schedule I
hereto (each a “Purchaser” and, collectively, the “Purchasers”) (the Company and
the Purchasers being sometimes hereinafter referred to individually as a “Party”
and collectively as the “Parties”), with reference to the following:

RECITALS

Each of the Parties is party to that certain 2.50% Accreting Convertible Senior
Notes due 2025 Purchase Agreement (the “Original Agreement”), dated as of April
6, 2020, and the Parties desire to amend and restate the Original Agreement in
the form of this Agreement to, among other things, revise the closing mechanics
in order to reflect a direct funding of the Applicable Purchase Price by each
Purchaser to the Company in lieu of using a third party escrow mechanic.

The Company desires to sell, and each Purchaser desires to purchase, the number
of the Company’s 2.50% Accreting Convertible Senior Notes due 2025 (the
“Securities”) specified opposite such Purchaser’s name in Schedule I hereto upon
the terms and subject to the conditions set forth in this Agreement. The
Securities will be issued pursuant to an Indenture to be dated the Closing Date
(as defined below) substantially in the form set forth as Exhibit A to this
Agreement (the “Indenture”), among the Company, as Issuer, Wayfair LLC, as
Guarantor (the “Guarantor”), and U.S. Bank National Association, as trustee (the
“Trustee”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1    Defined Terms. Capitalized terms used in this Agreement (including in the
Preamble and the Recitals hereto) without other definition shall have the
following meanings, unless the context clearly requires otherwise:

“Affiliate” has the meaning ascribed to such term in Rule 501 under the
Securities Act.

“Agreement” means this 2.50% Accreting Convertible Senior Notes due 2025
Purchase Agreement, including all Exhibits and other attachments hereto.

“Applicable Purchase Price” has the meaning ascribed to such term in
Section 2.2.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are required or authorized by law to
close.

“Class A Common Stock” means the Class A common stock of the Company, par value
$0.001 per share.

“Closing” has the meaning ascribed to such term in Section 3.1 hereof.

“Closing Actions” has the meaning ascribed to such term in Section 3.2 hereof.

“Closing Date” has the meaning ascribed to such term in Section 3.1 hereof.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereunder.

 

1



--------------------------------------------------------------------------------

“Company” has the meaning ascribed to such term in the Preamble to this
Agreement.

“Control” means, for any person, the power to direct the management and policies
of that person, directly or indirectly, whether through the ownership of voting
securities or beneficial interests, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative to the foregoing.

“Equity-Linked Securities” has the meaning ascribed to such term in Section 6.8
hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations and published interpretations thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“FINRA” means the United States Financial Industry Regulatory Authority.

“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign, and any applicable industry self-regulatory organization.

“Guarantor” has the meaning ascribed to such term in the Preamble to this
Agreement.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Losses” means all losses, claims, damage, liabilities, costs, expenses
(including reasonable expenses of investigation and reasonable attorney’s fees
and expense), judgments, fines, penalties, charges and amounts paid in
settlement.

“Material Adverse Effect” has the meaning ascribed to such term in Section 4.12
hereof.

“NYSE” means the New York Stock Exchange.

“Original Principal Amount” means the original principal amount per Note of
$1,000.

“Party” or “Parties” has the meaning ascribed to such term in the Preamble to
this Agreement.

“Public Filings” means, collectively, (i) the Company’s annual report on
Form 10-K for the year ended December 31, 2019 (including any information
incorporated by reference therein), (ii) the definitive proxy on Schedule 14A
filed by the Company March 31, 2020 and (iii) the current report on Form 8-K
filed by the Company on March 13, 2020.

“Purchaser” has the meaning ascribed to such term in the Preamble to this
Agreement.

“Registration Rights Agreement” means the registration rights agreement
substantially in the form set forth as Exhibit B to this Agreement.

 

2



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the revolving credit facility under the
Amended and Restated Credit Agreement dated February 21, 2019 among Wayfair LLC,
Wayfair Inc., each other loan party from time to time party thereto, each lender
from time to time party thereto and Citibank, N.A., as Administrative Agent.

“SEC” means the U.S. Securities and Exchange Commission, or any other U.S.
federal agency at the time administering the Securities Act.

“Securities” or “Security” has the meaning ascribed to such term in the Recitals
to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

“Solvent” has the meaning ascribed to such term in Section 4.39 hereof.

“subsidiary” means with respect to the Company and at any time, any entity at
such time directly or indirectly (i) wholly or majority owned by any of the
Company or any other subsidiary of the Company or (ii) Controlled by any of the
Company or any other subsidiary of the Company.

“Transactions” has the meaning ascribed to such term in Section 2.1 hereof.

“Underlying Securities” has the meaning ascribed to such term in Section 2.3.

1.2    Interpretation. Except where otherwise expressly provided or unless the
context otherwise necessarily requires, in this Agreement (including in the
Recitals hereto):

(a)    Reference to a given Article, Section, Subsection, clause, or Exhibit is
a reference to an Article, Section, Subsection, clause, or Exhibit of this
Agreement.

(b)    The terms “hereof”, “herein”, “hereto”, “hereunder” and “herewith” refer
to this Agreement as a whole.

(c)    Reference to a given agreement, instrument, document or law is a
reference to that agreement, instrument, document or law as modified, amended,
supplemented and restated through the date as of which such reference is made,
and, as to any law, any successor law.

(d)    Reference to a person includes its predecessors, successors and permitted
assigns.

(e)    The singular includes the plural and the masculine includes the feminine,
and vice versa.

(f)     “Includes” or “including” means “including, for example and without
limitation.”

(g)    References to “days” means calendar days.

(h)    Any item disclosed by a Party on any schedule to this Agreement shall be
deemed to be disclosed and incorporated by reference into each other schedule or
representation or warranty delivered or made by such Party in this Agreement, as
though fully set forth therein.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

SUMMARY OF TRANSACTIONS

2.1    Sale and Purchase of Securities. Subject to the terms and conditions
hereof, at the Closing (i) the Company agrees to issue and sell to each
Purchaser, and each Purchaser agrees to purchase and acquire, the number of
Securities specified opposite such Purchaser’s name in Schedule I hereto, at a
purchase price of $1,000 per $1,000 Original Principal Amount of the Securities,
and (ii) the Parties shall take or cause to be taken the other actions described
in Section 3.2 (collectively, the “Transactions”). Each Purchaser shall,
severally and not jointly, be liable for only the purchase of the Securities
that appear on Schedule I hereto that relate to such Purchaser. The Company’s
agreement with each Purchaser is a separate agreement, and the sale of the
Securities to be purchased by each Purchaser is a separate sale. The obligations
of each Purchaser hereunder are expressly not conditioned on the purchase by the
other Purchaser of the Securities such other Purchaser has agreed to purchase.
The Company shall notify each Purchaser in writing of the account to which
payment of the applicable purchase price shall be made at the Closing. Each
Purchaser shall pay the applicable purchase price in immediately available funds
at the Closing in accordance with Section 3.2.2, subject to the satisfaction or
waiver of the conditions to closing contained herein.

2.2    Purchase Price. The amount payable by each Purchaser for all of the
Securities to be purchased by such Purchaser hereunder is set forth opposite
such Purchaser’s name on Schedule I hereto (such amount, as applicable to a
Purchaser, the “Applicable Purchase Price”).

2.3    Underlying Securities. The Securities will be convertible into shares of
Class A Common Stock on the terms, and subject to the conditions, set forth in
the Indenture (as defined below). The shares of Class A Common Stock into which
the Securities are convertible are referred to herein as the “Underlying
Securities.”

ARTICLE 3

CLOSING AND CLOSING CONDITIONS

3.1    Time and Place of the Closing. Subject to the terms and conditions
hereof, the closing of the transactions contemplated by Section 2.1 (the
“Closing”) shall take place at the offices of Goodwin Procter LLP, 100 Northern
Avenue, Boston, Massachusetts 02210, at 10:00 A.M., Boston time, on the second
Business Day after fulfillment or waiver of the closing conditions, or at such
other time on the same or such other date as the Company and the Purchasers
mutually agree (the actual date of the Closing is referred to herein as the
“Closing Date”).

3.2    Actions at the Closing. At the Closing, the Company and the Purchasers
(as applicable) shall take or cause to be taken the following actions (the
“Closing Actions”):

3.2.1    Delivery of Securities. In exchange for the payment referenced in
Section 3.2.2 below, the Company shall deliver to each Purchaser, through the
facilities of the Depository Trust Company (“DTC”), the Securities to be
purchased by such Purchaser hereunder.

3.2.2    Payment of Purchase Price. Each Purchaser shall pay the Applicable
Purchase Price to the Company by wire transfer in immediately available funds to
the account provided to each Purchaser in writing prior to the Closing.

3.2.3    Additional Actions. The Parties shall execute and deliver, or cause to
be executed and delivered, all other documents, and take such other actions, in
each case as shall be necessary or appropriate, to consummate the transactions
contemplated hereby, all in accordance with the provisions of this Agreement.

 

4



--------------------------------------------------------------------------------

3.3    Conditions Precedent to Obligations of each Purchaser. The obligation of
each Purchaser to consummate the purchase of the Securities to be purchased by
such Purchaser at Closing shall be subject to each of the following conditions,
any of which conditions may be waived by such Purchaser in its sole discretion:

3.3.1    Opinions. The Company shall cause to be delivered to the Purchasers the
opinion of Goodwin Procter LLP, special counsel for the Company, dated as of the
Closing Date, substantially in the form set forth as Exhibit C to this
Agreement.

3.3.2    NYSE Supplemental Listing of Underlying Securities. The sale by the
Company of the Securities to all Purchasers and the purchase of the Securities
by all Purchasers shall comply with Section 312.03(b) of the NYSE Listed Company
Manual (“Rule 312.03(b)”), as a result of either the effectiveness of the waiver
of application of Rule 312.03(b) described in the first sentence of
Section 6.10.1 hereof or receipt of stockholders’ approval in accordance with
Rule 312.03(b) as described in Section 6.10.1 through 6.10.3.

3.3.3    Indenture. The Purchasers shall have received an executed original copy
of the Indenture.

3.3.4    Registration Rights Agreement. The Purchasers shall have received an
executed original copy of the Registration Rights Agreement duly executed by the
Company.

3.3.5    Good Standing Certificate. The Company shall cause to be delivered to
the Purchasers certificates of the Secretary of State of the State of Delaware,
dated not more than three business days prior to the Closing Date, to the effect
that each of the Company and Wayfair LLC is validly existing and in good
standing.

3.3.6    Secretary’s Certificate. The Company shall cause to be delivered to the
Purchasers a certificate of the Secretary or Assistant Secretary of the Company,
certifying as to (1) the Company’s charter documents and by-laws, (2) board
resolutions authorizing the issuance of the Securities, and (3) the incumbency
of the officer authorized to execute this Agreement, the Indenture, the
Registration Rights Agreement and the certificates evidencing the Securities,
setting forth the name and title and bearing the signatures of such officer. The
Guarantor shall have delivered to the Purchasers a certificate of the Secretary
or Assistant Secretary of the Guarantor, certifying as to (1) the Guarantor’s
certificate of formation and operating agreement, (2) member resolutions
authorizing the issuance of the guarantee, and (3) the incumbency of the officer
authorized to execute this Agreement and the Indenture, setting forth the name
and title and bearing the signatures of such officer.

3.3.7    Performance of Closing Actions. The Company shall have performed in all
material respects all the covenants and agreements required to be performed by
it at or before Closing, including its Closing Actions.

3.3.8    No Adverse Order. There shall be no injunction of any nature of any
governmental authority of competent jurisdiction or any law that is in effect
that restrains, prohibits or prevents the consummation of the transactions
contemplated hereby, that directs that the transactions contemplated hereby not
be consummated, or which has the effect of rendering it unlawful to consummate
the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

3.4    Conditions Precedent to Obligations of the Company. The obligation of the
Company to issue the applicable number of Securities to each Purchaser, as
applicable, at the Closing shall be subject to each of the following conditions
any of which conditions may be waived by the Company in its sole discretion:

3.4.1    Registration Rights Agreement. The Company shall have received an
executed original copy of the Registration Rights Agreement duly executed by
such Purchaser.

3.4.2    Performance of Closing Actions. Such Purchaser shall have performed in
all material respects all the covenants and agreements required to be performed
by it at or before Closing, including its Closing Actions.

3.4.3    Withholding Certificates. Such Purchaser shall at the Closing, and
subsequently as requested by the Company, provide to the Company a duly
completed and valid IRS Form W-9 or W-8 (of the type applicable to such
Purchaser), as applicable, executed in its name or, if the Purchaser is a
single-member entity that is disregarded for U.S. federal income tax purposes,
the name of its single owner.

3.4.4    No Adverse Order. There shall be no injunction of any nature of any
governmental authority of competent jurisdiction or any law that is in effect
that explicitly restrains, prohibits or prevents the consummation of the
transactions contemplated hereby, that directs that the transactions
contemplated hereby not be consummated, or which has the effect of rendering it
unlawful to consummate the transactions contemplated hereby.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as disclosed in the Public Filings (excluding in each case any
disclosures set forth in the risk factors or “forward-looking statements”
sections of such filings, and any other disclosures included therein to the
extent they are predictive or forward-looking in nature, except for such
statements that relate to the impact of the ongoing coronavirus pandemic), the
Company hereby represents and warrants to the Purchasers as to itself and as to
the Guarantor, and the Guarantor hereby represents and warrants to the
Purchasers, as to itself, in each case, as of the date hereof that:

4.1    No Registration Required; Rule 144A Eligibility. Subject to compliance by
the Purchasers with the representations and warranties set forth in Article 5
hereof, it is not necessary in connection with the offer, sale, issuance and
delivery of the Securities to the Purchasers in the manner contemplated by this
Agreement to register the Securities under the Securities Act. The Securities
are not of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
interdealer quotation system. The Company is subject to the reporting
requirements of Section 13 of the Exchange Act.

4.2    No Integration of Offerings or General Solicitation. None of the Company,
its Affiliates or, to the knowledge of the Company, any person acting on its or
any of their behalf has, directly or indirectly, sold, solicited any offer to
buy or offered to sell, or will, directly or indirectly, sell, solicit any offer
to buy or offer to sell, in the United States or to any United States citizen or
resident, any security (as defined in the Securities Act) which is or would be
integrated with the offering and sale of the

 

6



--------------------------------------------------------------------------------

Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.

4.3    Accurate Disclosure; Public Filings. (a) Each Public Filing did not, when
filed, and the Public Filings, as amended or supplemented through the date
hereof, taken as a whole, do not contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
Public Filings, at the time they were filed with the SEC complied in all
material respects with the requirements of the Exchange Act.

(b)    There are no contracts or other documents of a character that are
required by the Act to be described in, or filed as an exhibit to, the Public
Filings which are not described or filed as required. Each description of a
contract, document or other agreement in the Public Filings accurately reflects
in all material respects the terms of the contract, document or other agreement.

(c)    No relationship, direct or indirect, exists between or among the Company,
on the one hand, and the directors, officers, stockholders, customers or
suppliers of the Company, on the other hand, that is required to be described in
Public Filings which is not so described.

4.4    The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by each of the Company and the Guarantor, and is a valid and
binding agreement of the Company and the Guarantor, enforceable against each of
the Company and the Guarantor in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

4.5    Use of Proceeds. The Company shall use the proceeds from the offer and
sale of the Securities pursuant to the terms this agreement to pay fees and
expenses associated with the offering of the Securities and for general
corporate purposes, which may include the repayment of borrowings outstanding
under the Company’s Revolving Credit Facility.

4.6    The Securities. The Securities have been duly authorized, and, at the
Closing Date, will have been duly executed and delivered by the Company, and
will be a valid and binding agreement of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles.

4.7    The Indenture.    The Indenture (including the guarantee by the
Guarantor) has been duly authorized and, at the Closing Date, will have been
duly executed and delivered by each of the Company and the Guarantor, and will
be a valid and binding agreement of each of the Company and the Guarantor,
enforceable against each of the Company and the Guarantor in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

4.8    Registration Rights Agreement; Registration Rights. The Registration
Rights Agreement has been duly authorized and, at the Closing Date, will have
been duly executed and delivered by the Company, and will be a valid and binding
agreement of the Company, enforceable against the

 

7



--------------------------------------------------------------------------------

Company in accordance with its terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification under the
Registration Rights Agreement may be limited by applicable law. There are no
persons with registration rights or other similar rights to have any securities
registered for sale or sold by the Company under the Securities Act, other than
those rights provided for in the Registration Rights Agreement.

4.9    The Underlying Securities. The number of shares of Class A Common Stock
issuable upon conversion of the Securities (after giving effect to the maximum
possible Accreted Principal Amount and including the number of additional shares
of Class A Common Stock by which the Conversion Rate (as such term is defined in
the Indenture) may be increased upon conversion in connection with a Make-Whole
Fundamental Change (as defined in the Indenture) or after the Company has
provided a Notice of Redemption (in each case, as such term is defined in the
Indenture) have been duly and validly authorized and reserved for issuance and,
when issued and delivered in accordance with the provisions of the Securities
and the Indenture, will be duly and validly issued and fully paid and
non-assessable, and the issuance of such shares of Class A Common Stock will not
be subject to any preemptive rights.

4.10    The Shares. All of the outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; and all of the outstanding shares of capital stock, or
membership interests, as applicable of each subsidiary of the Company have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except for any such shares or membership
interests pledged as collateral pursuant to the Amended and Restated Credit
Agreement dated February 21, 2019 and as may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time)
among Wayfair LLC, Wayfair Inc., each lender from time to time party thereto and
Citibank, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

4.11    No Material Changes. Neither the Company or any of its subsidiaries nor
the Guarantor or any of its subsidiaries has sustained, since the date of the
latest audited financial statements included in the Public Filings, any material
loss or interference with the business of the Company and its subsidiaries,
taken as a whole, or the Guarantor and its subsidiaries taken as a whole from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree
otherwise than as set forth or contemplated in the Public Filings; and there has
not been any material change in the capital stock of the Company or the
Guarantor (other than as a result of (A) the issuance by the Company of shares
of Class A Common Stock or Class B Common Stock, par value $0.001 per share)
upon the exercise of an option or warrant, the settlement of deferred units or
restricted stock units or the conversion or exchange of convertible or
exchangeable securities outstanding as of the date of this Agreement and
described in the Public Filings, or (B) the grant or issuance of any shares of
Class A Common Stock or securities convertible into, exchangeable for or that
represent the right to receive shares of Class A Common Stock, in each case in
the ordinary course of business pursuant to the Company’s equity incentive plans
that are described in the Public Filings or material change in the long-term
debt of the Company or any of its subsidiaries or any material adverse change,
or any development involving a prospective material adverse change, in or
affecting the general affairs, management, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries, taken as a
whole, or of the Guarantor and its subsidiaries taken as a whole, otherwise than
as set forth or contemplated in the Public Filings.

4.12    Title to Properties. The Company and its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Public

 

8



--------------------------------------------------------------------------------

Filings, or such as do not, individually or in the aggregate, have a material
adverse effect on the general affairs, management, or the current or future
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole or of the Guarantor and its subsidiaries
taken as a whole (a “Material Adverse Effect”) and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases (subject to the effects of (A) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally or (B) laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies), with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries, taken
as a whole.

4.13    Incorporation and Good Standing of the Company and the Guarantor. Each
of the Company and the Guarantor (i) has been duly incorporated or formed and is
validly existing as a corporation or limited liability company in good standing
under the laws of the State of Delaware, with power and authority (corporate and
other) to own its properties and conduct its business as described in the Public
Filings, and (ii) has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified or be in good standing in
any such jurisdiction; and each subsidiary of the Company has been duly
organized and is validly existing as a business entity in good standing under
the laws of its jurisdiction of incorporation or formation, except, in the case
of this clause (ii), to the extent that failure to be in good standing would not
result in a Material Adverse Effect.

4.14    No Manipulation. Prior to the date hereof, neither the Company nor any
of its affiliates has taken any action which is designed to or which has
constituted or which would reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Securities.

4.15    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. The issue and sale of the Securities (including the issuance
of the Underlying Securities upon conversion thereof), the execution, delivery
and compliance by the Company and the Guarantor with all of the provisions of
the Securities, the Indenture, and this Agreement and the consummation of the
transactions herein and therein contemplated (a) will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (b) will not violate (1) the provisions of the
Certificate of Incorporation or By-laws of the Company or similar organizational
documents of any of its subsidiaries or (2) any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties, except, in
the case of (a) or (b)(2) above, for conflicts, breaches or violations that
would not, individually or in the aggregate, have a Material Adverse Effect; and
no consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Securities (including the related guarantee by the Guarantor or the
issuance of the Underlying Securities upon conversion thereof) or the
consummation by the Company and the Guarantor of the transactions contemplated
by this Agreement, the Indenture or the Securities (including the related
guarantee by the Guarantor), except such consents, approvals, authorizations,
orders, registrations or qualifications as would not, individually or in the
aggregate, have a Material Adverse Effect or as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Purchasers.

 

9



--------------------------------------------------------------------------------

4.16    No Violation. Neither the Company nor any of its subsidiaries is in
violation of (A) its Certificate of Incorporation or By-laws or similar
organizational documents or (B) in default in the performance or observance of
any material obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, except, in the case of (B), for such defaults as would not, individually
or in the aggregate, have a Material Adverse Effect.

4.17     No Material Actions or Proceedings. Other than as set forth in the
Public Filings, there are no legal or governmental proceedings pending to which
the Company or any of its subsidiaries or, to the Company’s knowledge, any
officer or director of the Company, is a party or of which any property of the
Company or any of its subsidiaries or, to the Company’s knowledge, any officer
or director of the Company, is the subject which, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect; and, to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.

4.18    Company and Guarantor are Not an “Investment Company”. The Company and
the Guarantor are not and, after giving effect to the transactions contemplated
by the offering and sale of the Securities and the application of the proceeds
thereof, will not be, an “investment company”, as such term is defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

4.19    Independent Accountants. Ernst & Young LLP, who has certified certain
financial statements of the Company and its subsidiaries, is an independent
public accountant as required by the Act and the rules and regulations of the
SEC thereunder.

4.20    Internal Controls. (a) The Company maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) that complies in all material respects with the
requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States (“GAAP”). The Company’s internal control over financial reporting
is effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting.

(b)    Since the date of the latest audited financial statements prior to this
Agreement, there has been no change in the Company’s internal control over
financial reporting that has had a Material Adverse Effect, or is reasonably
likely to have a Material Adverse Effect, the Company’s internal control over
financial reporting.

4.21    Preparation of Financial Statements. The historical financial statements
of the Company in the Public Filings present fairly in all material respects the
financial condition, results of operations and cash flows of the Company as of
the dates and for the periods indicated, comply as to form in all material
respects with the applicable accounting requirements of the Act and have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods involved (except as otherwise noted therein).

 

 

10



--------------------------------------------------------------------------------

4.22    Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply in all material respects with the requirements of the
Exchange Act; such disclosure controls and procedures have been designed to
ensure that material information relating to the Company and its subsidiaries is
made known to the Company’s principal executive officer and principal financial
officer by others within those entities; and such disclosure controls and
procedures are effective.

4.23    XBRL. The interactive data in eXtensible Business Reporting Language
included in Public Filings fairly presents the information called for in all
material respects and has been prepared in accordance with the rules and
guidelines of the SEC applicable thereto.

4.24    Intellectual Property Rights. Except as described in the Public Filings
and where the failure of any of the following representations to be true would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) the Company and its subsidiaries own or possess, or can
acquire on commercially reasonable terms, all rights to patents, patent rights
and patent applications, copyrights, trademarks, trademark registrations,
service marks, trade names, Internet domain names, technology, confidential
information, software and source code, social media identifiers or accounts,
know-how (including trade secrets and other unpatented or unpatentable
proprietary or confidential information, systems or procedures) and other
intellectual property and proprietary rights necessary to, or used in connection
with, the conduct of their business as currently conducted and in the manner set
forth in the Public Filings (collectively, the “Company Intellectual Property”);
(ii) to the Company’s knowledge, none of the Company Intellectual Property owned
by the Company or its subsidiaries is invalid or unenforceable and neither the
Company nor any of its subsidiaries has received any challenge (including
without limitation, notices of expiration) to the validity or enforceability
thereof from any third party or governmental authority and the Company and its
subsidiaries have made all filings and paid all fees necessary to maintain any
Company Intellectual Property owned by any of them for the conduct of their
business as currently conducted and in the manner set forth in the Public
Filings; (iii) the Company and its subsidiaries have taken reasonable measures
necessary to secure their interests in Company Intellectual Property, including
the confidentiality of all trade secrets and confidential information which
constitutes Company Intellectual Property, and to secure assignment of Company
Intellectual Property from its employees and contractors; (iv) the Company is
not aware of any Company Intellectual Property required to be described in the
Public Filings which is not so described; and (iv) neither the Company nor any
of its subsidiaries has received any notice of a claim of infringement or
misappropriation of (and the Company does not know of any infringement or
misappropriation of) intellectual property rights of others by the Company or
any of its subsidiaries.

4.25    Insurance.    The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; neither the Company nor any of its subsidiaries has been refused
any insurance coverage sought or applied for; and neither the Company nor any of
its subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, except as
described in the Public Filings.

4.26    All Necessary Permits. The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any of its subsidiaries has received any
written notice of proceedings relating to the revocation or modification of any
such certificate, authorization or permit which, singly or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would have,
individually or in the aggregate, a Material Adverse Effect, except as described
in the Public Filings.

 

11



--------------------------------------------------------------------------------

4.27    Third-Party Data. The statistical and market-related data contained in
the Public Filings are based on or derived from sources which the Company
reasonably and in good faith believes are reliable and accurate, and such data
agree with the sources from which they were derived.

4.28    Compliance with Applicable Laws. (a) Except as described in Public
Filings, the Company and its subsidiaries are in compliance with, and conduct
their respective businesses in conformity with, all applicable federal, state
and local laws and regulations, except where the failure to so comply or conform
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b)    None of the transactions contemplated by this Agreement will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U, and X
of the Board of Governors of the Federal Reserve System.

4.29    Anti-Bribery Laws. Neither the Company nor any of its subsidiaries, nor,
to the Company’s knowledge, any other person associated with or acting on behalf
of the Company or any of its subsidiaries, including, without limitation, any
director, officer, agent or employee of the Company or any of its subsidiaries,
has, while acting on behalf of the Company or any of its subsidiaries, (i) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to foreign or domestic government officials or
employees from corporate funds; (iii) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment; or (iv) taken any action that would
result in a violation by such persons of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder or
the Bribery Act of 2010 of the United Kingdom; and the Company has instituted
and maintains policies and procedures reasonably designed to ensure compliance
therewith in all material respects.

4.30    OFAC. None of the Company, any of its subsidiaries or, to the Company’s
knowledge, any director, officer, agent, affiliate or employee of the Company or
any of its subsidiaries, is currently subject to or the target of any sanctions
administered or enforced by the U.S. government including, without limitation,
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or
other relevant sanctions authority (collectively “Sanctions”), nor is the
Company or any of its subsidiaries organized in or a resident of a country or
territory that is the subject of Sanctions; and the Company will not directly or
indirectly use the proceeds from the sale of the Securities by the Company, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity for the purpose of
(i) financing or facilitating the financing of the activities of or business
with any person, or in any country or territory, that, at the time of such
financing, is the subject of Sanctions or (ii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as an underwriter, advisor, investor or otherwise) of
Sanctions.

4.31    Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions where the Company and its subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

12



--------------------------------------------------------------------------------

4.32    Privacy Laws. The Company and its subsidiaries have complied, and are
presently in compliance, with their privacy policies, their other third-party
obligations and all applicable laws and regulations regarding the collection,
use, transfer, storage, protection, disposal and disclosure by the Company and
its subsidiaries of personally identifiable information except where the failure
to so comply would not individually or in the aggregate have a Material Adverse
Effect.

4.33    Absence of Labor Dispute. No material labor dispute with the employees
of the Company exists, or to the knowledge of the Company, is imminent.

4.34    Compliance with Environmental Laws. The Company and each of its
subsidiaries (i) is in compliance with all, and has not violated any, laws,
regulations, ordinances, rules, orders, judgments, decrees, permits or other
legal requirements of any governmental authority, including without limitation
any international, national, state, provincial, regional or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to such entity, which compliance
includes, without limitation, obtaining, maintaining and complying with all
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses and (ii) has not received notice of any
actual or alleged violation of Environmental Laws or of any potential liability
for or other obligation under or relating to any Environmental Law, including
concerning the presence, disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and have no knowledge of any event or
condition that would reasonably be expected to result in such notice, except
where the failure to comply with such Environmental Laws would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
There are no proceedings that are pending, or known to be contemplated, against
the Company or any of its subsidiaries under Environmental Laws in which a
governmental authority is also a party; the Company and its subsidiaries are not
aware of any issues regarding compliance with Environmental Laws, or liabilities
or other obligations under Environmental Laws or concerning hazardous or toxic
substances or wastes, pollutants or contaminants, that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
neither the Company nor any of its subsidiaries anticipates incurring material
capital expenditures relating to Environmental Laws.

4.35    Tax Compliance. Except as described in the Public Filings, the Company
and each of its subsidiaries have filed all federal, state, local and foreign
tax returns required to be filed through the date of this Agreement or have
requested extensions thereof (except where the failure to file would not,
individually or in the aggregate, have a Material Adverse Effect) and have paid
all taxes required to be paid thereon (except for cases in which the failure to
file or pay would not have a Material Adverse Effect, or except as currently
being contested in good faith and for which reserves, if required by GAAP, have
been created in the financial statements of the Company) and no tax deficiency
has been determined adversely to the Company or any of its subsidiaries which
remains unpaid and has had (nor does the Company or any of its subsidiaries have
any notice or knowledge of any tax deficiency which remains unpaid and could
reasonably be expected to be determined adversely to the Company or its
subsidiaries and which could reasonably be expected to have), individually or in
the aggregate, a Material Adverse Effect.

4.36    ERISA Compliance. (A) Each employee benefit plan, within the meaning of
Section 3(3) of ERISA, for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Code would have any
liability) (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to, ERISA and the Code, except for noncompliance that
could not reasonably be expected to have a Material Adverse Effect; (B) no
prohibited transaction, within the meaning of Section 406 of ERISA or

 

13



--------------------------------------------------------------------------------

Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption that
could reasonably be expected to have a Material Adverse Effect; (iii) for each
Plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, as applicable, has been satisfied (without taking into
account any waiver thereof or extension of any amortization period) and is
reasonably expected to be satisfied in the future (without taking into account
any waiver thereof or extension of any amortization period); (iv) for each Plan
that is an employee pension benefit plan within the meaning of Section 3(2) of
ERISA, the fair market value of the assets of each such Plan exceeds the present
value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); (v) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur that either has, or could reasonably be expected to have, a Material
Adverse Effect; (vi) neither the Company nor any member of the Controlled Group
has incurred, nor reasonably expects to incur, any liability under Title IV of
ERISA (other than contributions to the Plan in the ordinary course without
default) in respect of a Plan (including a “multiemployer plan,” within the
meaning of Section 4001(a)(3) of ERISA); and (vii) there is no pending audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other governmental agency or any
foreign regulatory agency with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. None of the following events has
occurred or is reasonably likely to occur: (x) a material increase in the
aggregate amount of contributions required to be made to all Plans by the
Company or its subsidiaries in the current fiscal year of the Company and its
subsidiaries compared to the amount of such contributions made in the Company
and its subsidiaries’ most recently completed fiscal year or (y) a material
increase in the Company and its subsidiaries’ “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) compared to the amount of such obligations in the Company and its
subsidiaries’ most recently completed fiscal year.

4.37     IT Systems. The Company and its subsidiaries’ information technology
assets and equipment, computers, systems, networks, hardware, software,
websites, applications, and databases (collectively, “IT Systems”) are adequate
for, and operate and perform in all material respects as required in connection
with the operation of the business of the Company and its subsidiaries as
currently conducted, free and clear of all material bugs, errors, defects,
Trojan horses, time bombs, malware and other corruptants, to the best of the
Company’s knowledge. The Company and its subsidiaries have implemented and
maintained commercially reasonable controls, policies, procedures, and
safeguards to maintain and protect their material confidential information and
the integrity, continuous operation, redundancy and security of all IT Systems
and data (including all personal, personally identifiable, sensitive,
confidential or regulated data and including the data of their respective
customers, employees, suppliers, vendors and any third party data maintained by
or on behalf of them) (“Personal Data”) used in connection with their
businesses. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, to the best of the Company’s
knowledge there have been no breaches, violations, compromises, outages or
unauthorized uses of or accesses to the IT Systems or Personal Data, except for
those that have been remedied without material cost or liability or the duty to
notify any other person (including governmental or regulatory authorities), and
the Company and its subsidiaries have not been notified of, and have no
knowledge of any event or condition that would reasonably be expected to result
in, any security breach or other compromise to their IT Systems or Personal
Data.

4.38    Brokers. Except for Goldman Sachs & Co. LLC (“Goldman Sachs”), there is
no broker, finder or other party that is entitled to receive from the Company
any brokerage or finder’s fee or other fee or commission as a result of any
transactions contemplated by this Agreement.

 

14



--------------------------------------------------------------------------------

4.39    Solvency. Each of the Company and the Guarantor are, and immediately
after the Closing Date will be, Solvent. As used herein, the term “Solvent”
means, with respect to any person on a particular date, that on such date
(i) the fair market value of the assets of such person is greater than the total
amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

5.1    Representations and Warranties of Purchaser. Each Purchaser hereby
represents and warrants to the Company, severally and not jointly, that:

5.1.1    Organization, Authority and Power. Such Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite power and authority to enter into this
Agreement, to consummate each of the transactions and undertakings contemplated
hereby, and to perform all the terms and conditions hereof to be performed by
it. The execution, delivery and performance of this Agreement and the
Registration Rights Agreement and consummation of each of the transactions and
undertakings contemplated hereby and thereby have been duly authorized by all
requisite action on its part under such Purchaser’s constituent or governing
documents and applicable law.

5.1.2     Valid and Binding Obligations. This Agreement has been duly and
validly executed and delivered, and is enforceable against such Purchaser in
accordance with the terms thereof except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles.

5.1.3    Securities Law Matters. Such Purchaser hereby acknowledges that the
offer and sale of the Securities and the Underlying Securities to such Purchaser
are being made as a private placement pursuant to Section 4(a)(2) of the
Securities Act and are not being registered under the Securities Act. Such
Purchaser hereby acknowledges that neither the offer and sale of the Securities
nor the offer and sale of the Underlying Securities have been registered under
the Securities Act, or registered or qualified under any state securities laws,
and the Securities and the Underlying Securities cannot be resold without
registration thereunder or exemption therefrom. Such Purchaser is an “accredited
investor,” as such term is defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act, and will acquire the Securities and
Underlying Securities for its own account, not as a nominee or agent, and not
with a view to a sale or distribution thereof in violation of the Securities
Act, any applicable state “blue sky” laws or any other applicable securities
laws, and such Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the Securities or the Underlying
Securities. Such Purchaser is an Institutional Account as defined in FINRA Rule
4512(c). Such Purchaser has sufficient knowledge and experience in financial and
business matters to enable it to evaluate the risks of investment in the
Securities and Underlying Securities, is purchasing the Securities with a full
understanding of all of the terms, conditions and risks thereof, and at the
Closing will bear and have the ability to bear the economic risk of this
investment for an indefinite period of time,

 

15



--------------------------------------------------------------------------------

including, but not limited to, loss of such Purchaser’s entire investment
therein. Such Purchaser has carefully reviewed any disclosure documents used in
the offering of the Securities and has been furnished with all other materials
that it considers relevant to an investment in the Securities, has had a full
opportunity to ask questions of and receive answers from the Company or any
person or persons acting on behalf of the Company concerning the terms and
conditions of an investment in the Securities, and no statement or printed
material which is contrary to the disclosure documents has been made or given to
the Purchaser by or on behalf of the Company. Such Purchaser understands and
agrees to the terms and conditions under which the Securities and the Underlying
Securities are being offered.

5.1.4    Reliance Upon Purchaser’s Representations. Such Purchaser understands
and acknowledges that: (a) neither the Securities nor the Underlying Securities
have been registered under the Securities Act; and (b) its representations and
warranties contained herein are being relied upon by the Company as a basis for
exemption of the sale of the Securities under the Securities Act. If any of the
representations made by the Purchaser in connection with its purchase of
Securities are no longer accurate, such Purchaser will promptly notify the
Company.

5.1.5    Exculpation. Such Purchaser acknowledges that it is not relying upon,
and has not relied upon, any statement, representation or warranty made by
Goldman Sachs, any of its affiliates or any it’s or their control persons,
officers, directors or employees, in making its investment or decision to invest
in the Company.

5.1.6    Placement Agent. Such Purchaser hereby acknowledges and agrees that
(a) Goldman Sachs is acting solely as placement agent in connection with the
Transactions and is not acting as an underwriter or in any other capacity and is
not and shall not be construed as a fiduciary for such Purchaser, the Company or
any other person or entity in connection with the Transactions, (b) Goldman
Sachs has not made and will not make any representation or warranty, whether
express or implied, of any kind or character and has not provided any advice or
recommendation in connection with the Transactions, (c) Goldman Sachs will have
no responsibility with respect to (i) any representations, warranties or
agreements made by any person or entity under or in connection with the
Transactions or any of the documents furnished pursuant thereto or in connection
therewith, or the execution, legality, validity or enforceability (with respect
to any person) or any thereof, or (ii) the business, affairs, financial
condition, operations, properties or prospects of, or any other matter
concerning the Company or Transactions, and (d) Goldman Sachs shall have no
liability or obligation (including without limitation, for or with respect to
any losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses or disbursements incurred by such Purchaser, the
Company or any other person or entity), whether in contract, tort or otherwise,
to such Purchaser, or to any person claiming through such Purchaser, in respect
of the Transactions.

ARTICLE 6

ADDITIONAL COVENANTS

6.1    No Integration. The Company agrees that it will not and will cause its
Affiliates not to sell, offer for sale or solicit offers to buy any security of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such sale, offer for sale or
solicitation of an offer to buy would render invalid (for the purpose of the
sale of the Securities by the Company to the Purchasers) the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof or otherwise.

 

16



--------------------------------------------------------------------------------

6.2    Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Securities and the Class A Common Stock.

6.3    Available Securities of Class A Common Stock. The Company will reserve
and keep available at all times, free of preemptive or other similar rights or
contractual encumbrances (except for any preemptive rights held by the
Purchasers), the full number of Underlying Securities.

6.4    No Restricted Resales. During the period from the Closing Date until one
year after the Closing Date, the Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) that it
controls at such time, to resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them,
except for Securities purchased by the Company or any such affiliates and resold
in a transaction registered under the Securities Act.

6.5    Regulatory Filings. The Company and the Purchasers shall, as promptly as
reasonably practicable after a good faith request from the Purchasers (which,
for the avoidance of doubt, shall include an explanation by any Purchaser of its
determination that a filing subject to this Section 6.5 is required), (i) make
or cause their Affiliates to make any required filings with the U.S. Federal
Trade Commission (“FTC”), Department of Justice (“DOJ”) and any other
governmental entity required under the HSR Act with respect to the potential
issuance of the Underlying Securities in a conversion and any sale of such
Underlying Securities following a conversion (each, a “HSR Event”), (ii) make or
cause their Affiliates to make any filing or notice required under any other
antitrust or competition law or other law or regulation agreed by the parties to
be applicable to a HSR Event, (iii) provide any supplemental information
requested in connection with the HSR Act or such other antitrust, competition or
other laws or regulations as promptly as practicable after such request is made;
provided the Purchasers shall not be obligated to make any disclosures in
violation of their obligations to their investors; and (iv) use their reasonable
best efforts to obtain, or cause to be obtained, all consents, authorizations,
orders and approvals from all governmental entities that may be or become
necessary in connection with a HSR Event; provided that nothing in this
Section 6.5 shall require, or be construed to require, the Purchasers or any of
their Affiliates to agree to (x) sell, hold, divest, discontinue or limit,
before or after the Closing Date, any assets, businesses or interests of the
Purchasers or any of their Affiliates; (y) any material conditions relating to,
or changes or restrictions in, the operations of any such assets, businesses or
interests; or (z) any material modification or waiver of the terms and
conditions of this Agreement; provided, further, that the Company and the
Purchasers shall take the foregoing actions to cause the clearance under the HSR
Act or such other applicable law to be re-obtained or extended, as applicable,
without restriction until all of the Securities have been converted into the
Underlying Securities. The Company and each Purchaser shall, and shall cause its
Affiliates to, furnish to the other such information and assistance as the other
may reasonably request in connection with its preparation of any filing or
submission which is necessary under the HSR Act or such other applicable law or
which is otherwise requested by the FTC or DOJ or other governmental entity and
shall keep each other apprised of the status of any communications with, and
inquiries or requests for additional information from, the FTC and DOJ or other
governmental entity. Each Purchaser shall pay for all filing fees of filings for
the benefit of such Purchaser incurred pursuant to this Section 6.5.

6.6     Board Rights.

6.6.1 Each of GHEP VII Aggregator, L.P. (“GHP”) and CBEP Investments, LLC
(“CB”), individually and not jointly, agrees with the Company (and only with the
Company), and the Company agrees with each of the GHP and CB, individually and
not jointly, that, for so long as (a) GHP, together with its Affiliates,
continues to own at least fifty percent (50%) of the Securities (or after a
conversion, the applicable Underlying Securities) issued pursuant to this
Agreement to GHP, then GHP shall

 

17



--------------------------------------------------------------------------------

have the right to designate one person for election to the Company’s Board of
Directors (a “GHP Board Designee”), and (b) CB, together with its Affiliates,
continues to own at least fifty percent (50%) of the Securities (or after a
conversion, the applicable Underlying Securities) issued pursuant to this
Agreement to CB, then CB shall have the right to designate one person for
election to the Company’s Board of Directors (a “CB Board Designee” and each of
the GHP Board Designee and the CB Board Designee, a “Board Designee”); provided,
however, that in each case such Board Designee shall (x) be qualified and
suitable to serve as a member of the Board of Directors under applicable legal
and regulatory requirements, and (y) unless waived by the Board of Directors,
meet the independence requirements of the NYSE or the applicable requirements of
any other stock exchange, with respect to the Company; provided that in each
case such board seat, covenants and agreements contemplated by this Agreement
(and payments made pursuant hereto) and ownership of any Securities by the CB,
GHP or any of their Affiliates shall not be considered for the purpose of the
application of such independence requirements; and provided, further, that in
each case any proposed Board Designee shall make himself or herself reasonably
available for interviews, consent to such reference and background checks or
other investigations and provide such information (including information
necessary to determine the nominee’s independence status under various
requirements and institutional investor guidelines as well as information
necessary to determine any disclosure obligations of the Company) as the Board
of Directors or its Nominating and Governance Committee may reasonably request.
At least one of the two Board Designees shall be entitled to sit on each
committee of the Board of Directors, to the extent such appointment would not
cause the Company to be in non-compliance with any applicable listing standards
of the NYSE or other applicable exchange. For the avoidance of doubt, (a) the
GHP and CB ownership thresholds set forth above in this Section 6.6.1 shall only
include the Securities (or after a conversion, the applicable Underlying
Securities) and in no event shall include any other securities currently owned
or subsequently acquired by GHP, CB or their respective Affiliates and (b) if at
any time either GHP and its Affiliates or CB and its Affiliates do not satisfy
the ownership thresholds set forth above in this Section 6.6.1, the rights set
forth in this Section 6.6.1 with respect to GHP or CB, as applicable, shall
cease and the acquisition of additional securities of the Company shall not
impact or otherwise reinstate any such rights. If CB or GHP designates a Board
Designee in accordance with Section 6.6.1, then the Company shall nominate such
Board Designee for election as a director or for re-election as a director. In
the event that the CB Board Designee ceases to be a member of the Board of
Directors, CB may select another person as a nominee for Board Designee to fill
the vacancy created thereby and, subject to the requirements in Section 6.6.1,
such nominee shall become the CB Board Designee and shall be appointed to fill
such vacancy. In the event that any GHP Board Designee ceases to be a member of
the Board of Directors, GHP may select another person as a nominee for GHP Board
Designee to fill the vacancy created thereby and, subject to the requirements in
Section 6.6.1, such nominee shall become such GHP Board Designee and shall be
appointed to fill such vacancy.

6.6.2    At any time that a CB Board Designee or GHP Board Designee, as
applicable has been elected as a member of the Board of Directors in accordance
with this Section 6.6, the Company agrees to have in effect, at the expense of
the Company, a director and officer liability insurance policy for the benefit
of the Company and such representative to the same extent as the Company
provides such insurance covering the other members of the Board of Directors.
Promptly upon the receipt of an invoice therefor, the Company shall reimburse
the applicable Board Designee (or the employer of such Board Designee, if
applicable) for the reasonable, documented out-of-pocket costs and expenses of
such Board Designee in attending meetings of the Board of Directors and/or any
committee thereof; provided that any such reimbursement pursuant to this
Section 6.6.2 shall be subject to the Company’s travel and expense policies and
in conformity with the documented out-of-pocket costs and expense of other
members of the Board of Directors.

 

18



--------------------------------------------------------------------------------

6.6.3    Each of CB and GHP shall cause its Board Designee to comply with all
Company policies, procedures, processes, codes, rules, standards and guidelines
applicable to members of the Board of Directors, including the Company’s
standards of conduct, securities trading policies, director confidentiality
policies and corporate governance guidelines, and preserve the confidentiality
of Company business and information, including discussions or matters considered
in meetings of the Board of Directors or its committees.

6.7     DTC. If the Securities are not eligible to be delivered through DTC, the
Company shall use its best efforts to make the Securities eligible to trade
through DTC as soon as practicable following the date hereof.

6.8    Debt Incurrence.

6.8.1    The Company agrees that, for so long as GHP and CB, together with their
respective Affiliates, collectively own at least fifty percent (50%) of the
Securities issued pursuant to this Agreement to GHP and CB, the Company and its
subsidiaries shall not issue any Equity-Linked Securities unless such
Equity-Linked Security (i) does not rank senior to the Securities with respect
to rights to repayment of principal or payment of interest or premium, including
as a result of upstream guarantees (it being understood that a guarantee by the
Guarantor of such Equity-Linked Security that ranks pari passu with the
guarantee by the Guarantor of the Securities will be permissible), pledges of
securities or intangibles as collateral, or security interests on assets or
properties, unless such securities, intangibles, assets or properties also
secure the Securities or the Guarantor’s guarantee of the Securities, and
(ii) does not have a stated maturity prior to, and has no scheduled amortization
or principal payments or require any mandatory redemptions or payments of
principal (other than customary payments upon a change of control or fundamental
change) prior to, the date that is at least 180 days after the Maturity Date (as
such term is defined in the Indenture) of the Securities; provided that in the
event that GHP and CB, together with their respective Affiliates, collectively
cease to own fifty percent (50%) or more of the Securities issued pursuant to
this Agreement to GHP and CB, the provisions of this Section 6.8 shall cease to
apply. “Equity-Linked Securities” means (a) a debt security issued by the
Company which is convertible into equity interests of the Company or its
subsidiaries (and cash in lieu of fractional shares) and/or cash (in an amount
determined by reference to the price of such equity interests) or (b) a debt
security that is issued in specific conjunction with (e.g., as a collective unit
or stapled, irrespective of whether such instruments are separable by the
holders thereof) call options, warrants or rights to purchase (or substantially
equivalent derivative transactions) that are exercisable for equity interests of
the Company or its subsidiaries and/or cash (in an amount determined by
reference to the price of such equity interests), in each case including,
without limitation, any negative pledges, guarantees, debts, liens or leases
entered into in connection therewith. For the avoidance of doubt, (a) the GHP
and CB ownership thresholds set forth above in this Section 6.8 shall only
include the Securities (or after a conversion, the applicable Underlying
Securities) and in no event shall include any other securities currently owned
or subsequently acquired by GHP, CB or their Affiliates and (b) if at any time
GHP, CB and their Affiliates do not satisfy the ownership thresholds set forth
above in this Section 6.8, the rights set forth in this Section 6.8 with respect
to GHP and CB shall cease and the acquisition of additional securities of the
Company shall not impact or otherwise reinstate any such rights.

 

19



--------------------------------------------------------------------------------

6.8.2    Each of GHP or CB, as applicable, shall promptly notify the Company in
writing if it ceases to own 50% of the Securities (and Underlying Securities, if
any) issued pursuant to this Agreement; provided that the obligation to notify
the Company shall terminate once notice is delivered to the Company that the
ownership level no longer is applicable.

6.8.3    Upon request, each of GHP and CB shall promptly provide the Company in
writing with details of its ownership of Securities (and Underlying Securities,
if any), as well as any other information as may be reasonably requested by the
Company in order to confirm the each of GHP’s and CB’s rights pursuant to this
Agreement.

6.9    Indemnification.

6.9.1    Each Purchaser, its Affiliates and their respective officers,
directors, members, employees, managers, general partners and agents (each, an
“Indemnitee”) shall be indemnified to the fullest extent permitted by law by the
Company for any and all Losses to which such Indemnitees may become subject as a
result of, arising in connection with, or relating to any actual or threatened
claim, suit, action, arbitration, cause of action, complaint, allegation,
criminal prosecution, investigation, inquiry, demand letter, or proceeding,
whether at law or at equity, direct or derivative and whether public or private,
before or by any Governmental Entity, any arbitrator or other tribunal (each, an
“Action”) by any third party (including, without limitation, any stockholder of
the Company or any regulator and regardless of whether such Action is against an
Indemnitee) related to any act or omission by any member of the Board of
Directors or the management of the Company related to (x) approving the entry
into this Agreement or the Indenture or the issuance of the Securities, or
(y) entering into this Agreement or the Indenture or issuing the Securities;
provided, that the Company will not be liable to indemnify any Indemnitee for
any such Losses to the extent that such Losses (i) have resulted from a
Purchaser’s breach of this Agreement or (iii) have resulted from an Indemnitee’s
willful misconduct or fraud in connection with the Transactions. The Parties
agree, for the avoidance of doubt, that this Section 6.9 shall not apply to any
matter for which indemnification is otherwise provided for in the Registration
Rights Agreement.

6.9.2    Each Indemnitee shall give the Company prompt written notice (an
“Indemnification Notice”) of any Action it has actual knowledge of that might
give rise to losses for which an Indemnitee would reasonably be likely to be
entitled to indemnification under this Section 6.9, which notice shall set forth
a description of those elements of such Action of which such Indemnitee has
knowledge and promptly deliver to the Company any complaints such Action or
other documents provided to such Indemnitee in connection with; provided, that
any delay or failure to give such Indemnification Notice shall not affect the
indemnification obligations of the Company hereunder except to the extent the
Company is materially prejudiced by such delay or failure.

6.9.3    The Company shall have the right, exercisable by written notice to the
applicable Indemnitee(s) within thirty (30) days of receipt of the applicable
Indemnification Notice, to select counsel to defend and control the defense of
any third party claim set forth in such Indemnification Notice and the Company
shall pay all fees and expenses of such counsel; provided, that the Company
shall not be entitled to so select counsel or control the defense of any claim
to the extent that (i) such claim seeks primarily non-monetary or injunctive
relief against the Indemnitee or alleges any violation of criminal law, (ii) the
Company does not, subsequent to its assumption of such defense in accordance
with this clause (c), conduct the defense of such claim in good faith, (iii) any
of the Indemnitees reasonably determines upon the advice of counsel that
representation of all such Indemnitees by the same counsel would be prohibited
by applicable

 

20



--------------------------------------------------------------------------------

codes of professional conduct, or (iv) in the event that, based on the
reasonable advice of counsel for the applicable Indemnitee(s), there are one or
more material defenses available to the applicable Indemnitee(s) that are not
available to other defendants. If the Company does not assume the defense of any
third party claim in accordance with this clause (c), the applicable
Indemnitee(s) may continue to defend such claim at the sole cost of the Company
and the Company may still participate in, but not control, the defense of such
third party claim at the Company’s sole cost and expense. In no event shall the
Company, in connection with any Action or separate but substantially similar
Actions arising out of the same general allegations, be liable for the fees and
expenses of more than one separate firm of attorneys at any time for all
Indemnitees chosen by the Purchasers, and one separate firm of local counsel, in
addition to regular counsel, to the extent required in order to effectively
defend the Action.

6.9.4    No Indemnitee shall consent to a settlement of, or the entry of any
judgment arising from, any claim for which such Indemnitee is entitled to
indemnification pursuant to this Section 6.9, without the prior written consent
of the Company (such consent not to be unreasonably withheld, conditioned or
delayed). Except with the prior written consent of the applicable Indemnitee(s),
the Company, in the defense of any claim for which such Indemnitee is entitled
to indemnification pursuant to this Section 6.9, shall not consent to the entry
of any judgment or enter into any settlement that (i) provides for injunctive or
other nonmonetary relief affecting any Indemnitee, (ii) does not include as an
unconditional term thereof the giving by each claimant or plaintiff to each such
Indemnitee(s) of an unconditional release of such Indemnitee(s) from all
liability with respect to such Action or (iii) imposes any material burden on
Indemnitee not fully indemnified hereunder. In any such third party claim where
the Company has assumed control of the defense thereof pursuant to clause (c),
the Company shall keep the applicable Indemnitee(s) reasonably informed as to
the status of such claim at all stages thereof (including all settlement
negotiations and offers), promptly submit to such Indemnitee (s) copies of all
pleadings, responsive pleadings, motions and other similar legal documents and
paper received or filed in connection therewith, permit such Indemnitee(s) and
their respective counsels to confer with the Company and its counsel with
respect to the conduct of the defense thereof, and permit such Indemnitee(s) and
their respective counsel(s) a reasonable opportunity to review all legal papers
to be submitted prior to their submission; provided that the Company shall not
be obligated to provide materials, documents or information the disclosure of
which would reasonably be likely to jeopardize the attorney-client privilege
between the Company and its counsel or violate applicable law. Nothing in this
Section 6.9.4 shall in any way limit, affect or otherwise modify an Indemnitee’s
rights to indemnification under the Company’s certificate of incorporation,
by-laws, any applicable policies of the Company or its subsidiaries or any other
agreement between the Indemnitee and the Company or its subsidiaries.

6.10    Compliance with NYSE Rule 312.03(b).

6.10.1    If by 12:00 AM EDT on April 10, 2020, the request by the NYSE under
Section 19(b)(1) of the Exchange Act for an immediately effective waiver through
June 20, 2020 of the shareholder approval requirements set forth in
Section 312.03(b) of the NYSE Listed Company Manual (“Rule 312.03(b)”), as
published by the NYSE on Friday, April 3, 2020 (the “Waiver Request”), has not
been approved by the SEC and the requested waiver is not effective, the Company
shall, to the extent that Rule 312.03(b) requires stockholder approval of the
sale of the Securities to the Purchasers, file as soon as reasonably practicable
with the SEC a written information statement of the type contemplated by Rule
14c-2 of the Exchange Act containing the information specified in Schedule 14C
under the Exchange Act concerning the transactions

 

21



--------------------------------------------------------------------------------

contemplated by this agreement (as amended or supplemented from time to time,
the “Information Statement”) and shall use commercially reasonable efforts to
have the Information Statement cleared by the SEC promptly. Each of the Company
and the Purchasers shall furnish all information concerning such party to the
other as may be reasonably requested in connection with the preparation, filing
and distribution of the Information Statement. The Company shall promptly notify
the Purchasers upon the receipt of any comments from the SEC or any request from
the SEC for amendments or supplements to the Information Statement and shall
provide the Purchasers with copies of all correspondence between it and its
representatives, on the one hand, and the SEC, on the other hand. The Company
shall use commercially reasonable best efforts to respond as promptly as
practicable to any comments of the SEC with respect to the Information
Statement. Notwithstanding the foregoing, prior to filing or mailing the
Information Statement (or any amendment or supplement thereto) or responding to
any comments of the SEC with respect thereto, the Company (i) shall provide the
Purchasers and their respective counsel a reasonable opportunity to review and
comment on such document or response and (ii) shall include in the Information
Statement all changes reasonably requested by the Purchasers and their
respective counsel.

6.10.2    The Company agrees that the Information Statement will comply as to
form in all material respects with the requirements of the Exchange Act and use
commercially reasonable best efforts to ensure that none of the information
included or incorporated by reference in the Information Statement will, at the
date the Information Statement is filed with the SEC or mailed to the
stockholders of the Company, or at the time of any amendment or supplement
thereof, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading, except that no covenant is made by the Company with respect to
statements made in the Information Statement based on information supplied in
writing by or on behalf of the Purchasers specifically for inclusion or
incorporation by reference therein. If, at any time prior to the date that is
twenty (20) days after the Information Statement is first mailed to the
Company’s stockholders, any information relating to the Company, the Purchasers
or any of their respective Affiliates, officers or directors should be
discovered by the Company or the Purchasers which is required to be set forth in
an amendment or supplement to the Information Statement, so that the Information
Statement shall not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading, the party that discovers such information shall promptly
notify the other parties hereto, and an appropriate amendment or supplement
describing such information shall be filed by the Company as soon as practicable
with the SEC and, to the extent required by applicable law, disseminated by the
Company as soon as practicable to the stockholders of the Company.

6.10.3    The Company shall use commercially reasonable best efforts to cause
the Information Statement to be (i) filed with the SEC in definitive form as
contemplated by Rule 14c-2 under the Exchange Act and (ii) mailed to the
stockholders of the Company, in each case as promptly as practicable after, and
in any event within two (2) days after, the latest of (A) confirmation from the
SEC that it has no further comments on the Information Statement,
(ii) confirmation from the SEC that the Information Statement is otherwise not
to be reviewed or (iii) expiration of the ten (10) day period after filing in
the event the SEC does not review the Information Statement.

 

22



--------------------------------------------------------------------------------

6.11    Section 16 Matters. If the Company becomes a party to a consolidation,
merger or other similar transaction that may result in a Purchaser, or its
Affiliates and/or its Board Designee being deemed to have made a disposition of
equity securities of the Company or derivatives thereof for purposes of
Section 16 of the Exchange Act, and if a Board Designee is serving on the Board
of Directors at such time or has served on the Board of Directors during the
preceding six months (i) the Board of Directors will pre-approve such
disposition of equity securities of the Company or derivatives thereof for the
express purpose of exempting such Purchaser’s, its Affiliates’ and its Board
Designee’s interests (to the extent the Purchaser or its Affiliates may be
deemed to be “directors by deputization”) in such transaction from Section 16(b)
of the Exchange Act pursuant to Rule 16b-3 thereunder and (ii) if the
transaction involves (A) a merger or consolidation to which the Company is a
party and the Company Class A Common Stock is, in whole or in part, converted
into or exchanged for equity securities of a different issuer, (B) a potential
acquisition by a Purchaser, such Purchaser’s Affiliates, and/or such Purchaser’s
Board Designee of equity securities of such other issuer or derivatives thereof
and (C) an Affiliate or other designee of the Purchaser or its Affiliates will
serve on the board of directors (or its equivalent) of such other issuer, then
if the Company requires that the other issuer pre-approve any acquisition of
equity securities or derivatives thereof for the express purpose of exempting
the interests of any director or officer of the Company or any of its
subsidiaries in such transactions from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 thereunder, the Company shall require that such other
issuer pre-approve any such acquisitions of equity securities or derivatives
thereof for the express purpose of exempting the interests of such Purchaser’s,
its Affiliates’ and its Board Designee’s (for the Purchaser and/or its
Affiliates, to the extent such persons may be deemed to be “directors by
deputization” of such other issuer) in such transactions from Section 16(b) of
the Exchange Act pursuant to Rule 16b-3 thereunder.

6.12    Efforts. Subject to the terms and conditions of this Agreement and
applicable law, each of the Parties hereto shall use its reasonable best efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable laws and
regulations or otherwise to consummate and make effective the transactions
contemplated by this Agreement, as soon as practicable, including such actions
or things as any other Party hereto may reasonably request in order to cause any
of the conditions to such other Party’s obligation to consummate the
Transactions.

ARTICLE 7

TERMINATION

7.1    Termination. This Agreement may be terminated at any time prior to the
Closing, only in the following manner:

(a)    By mutual written agreement of the Company and the Purchasers; or

(b)    By the Company upon written notice to the Purchasers or, solely, with
respect to the sale of the Securities to be purchased by it, by any Purchaser
upon written notice to the Company if the Closing shall not have occurred sixty
(60) days after the signing of this agreement; provided, that such date may be
extended by written notice by the Company or (solely with respect to the sale of
the Securities to be purchased by it) any Purchaser, as the case may be, for a
period not to exceed an additional thirty

 

23



--------------------------------------------------------------------------------

(30) days, if the reason for such extension is the failure to satisfy one or
more conditions to the applicable Closing and such Purchaser or the Company, as
the case may be, reasonably believes that condition(s) to such Closing can be
satisfied by the new termination deadline. Notwithstanding the foregoing,
termination under this provision shall not be available to the requesting Party
if the applicable Closing has not occurred solely by reason of any breach by
such requesting Party under this Agreement.

7.2    Effect of Termination. In the event of any termination of this Agreement
pursuant to Section 7.1, upon the effectiveness of such termination, this
Agreement shall become null and void and have no further effect, with no
liability on the part of the Company or the Purchasers (or the applicable
Purchaser, as the case may be), or their respective Affiliates, with respect to
this Agreement, except (a) for the terms of this Section 7.2 and Article 8 ,
which shall survive the termination of this Agreement, and (b) that nothing in
this Section 7.2 shall relieve any party hereto from liability or damages
incurred or suffered by any other party resulting from any intentional
(x) breach of any representation or warranty of such first party or (y) failure
of such first party to perform a covenant thereof. As used in the foregoing
sentence, “intentional” shall mean an act or omission by such party which such
party actually knew, or reasonably should have known, would constitute a breach
of this Agreement by such party.

ARTICLE 8

MISCELLANEOUS

8.1    Notices. Any notice, statement, demand, claim, offer or other written
instrument required or permitted to be given pursuant to this Agreement shall be
in writing signed by the Party giving such notice and shall be sent by
electronic mail, facsimile, hand messenger delivery, overnight courier service,
or certified mail (receipt requested) to the other Party at the address set
forth below:

 

  (a)

If to the Company, to it at:

Wayfair Inc.

4 Copley Place, 7th Floor

Boston, Massachusetts 02116

with a copy to:

Goodwin Procter LLP

100 Northern Avenue, Boston, Massachusetts 02210

Attention: Michael Minahan

If to the Guarantor, to it at:

Wayfair LLC

4 Copley Place, 7th Floor

Boston, Massachusetts 02116with a copy to:

 

24



--------------------------------------------------------------------------------

Goodwin Procter LLP

100 Northern Avenue, Boston, Massachusetts 02210

Attention: Michael Minahan

 

  (b)

If to the Purchasers:

To GHEP VII Aggregator, L.P., at:

c/o Great Hill Partners

200 Clarendon St, 29th floor

Boston, MA 02116

Attention: Michael Kumin and Peter Garran

Email: mkumin@greathillpartners.com and

            pgarran@greathillpartners.com

To CBEP Investments, LLC, at:

CBEP Investments, LLC

200 Clarendon Street

54th Floor

Boston, MA 02116

Attention: Michael W. Choe, Joshua N. Beer

Email: mchoe@charlesbank.com;jbeer@charlesbank.com

To The Spruce House Partnership LLC, at:

c/o Spruce House Management LLC

435 Hudson St #802

New York, NY 10014

Attention: Thomas Walker, Chief Financial Officer

Email: tom@sprucehousecapital.com

in each case, with a copy to:

Sidley Austin LLP

60 State Street

Boston, MA 02109

Attention: Robert Mandell, Michael Schiavone & Alexander Temel.

Email: rmandell@sidley.com; mschiavone@sidley.com; and atemel@sidley.com

and

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Thomas Danielski

Email: thomas.danielski@ropesgray.com

 

25



--------------------------------------------------------------------------------

Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case by similar notice sent or delivered in like
manner to the other Party. Any notice delivered electronically shall only be
deemed to be duly given pursuant to this Agreement if such notice is also be
sent not later than the following Business Day via overnight courier service or
next day certified mail (receipt requested) to the applicable address specified
in the preceding sentence.

8.2    Survival. All covenants and agreements contained herein, other than those
which by their terms apply in whole or in part at or after the Closing (which
shall survive the Closing), shall terminate as of the Closing (or the earlier
termination of this Agreement), provided nothing herein shall relieve any party
of liability for any breach of such covenant or agreement before such
termination. Except for the representations and warranties contained in Sections
4.2, 4.4, 4.6, 4.7, 4.9, 4.10 and 4.13 and the representations and warranties
contained in Article 5, which shall survive the Closing indefinitely, the
representations and warranties made herein shall survive for six (6) months
following the Closing Date and shall then expire; provided that nothing herein
shall relieve any party of liability for any inaccuracy or breach of such
representation or warranty to the extent that any good faith allegation of such
inaccuracy or breach is made in writing prior to such expiration.

8.3    Entire Agreement; Amendments. This Agreement and any ancillary agreements
among the Parties delivered in connection herewith constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, of the Parties with respect to the subject matter hereof. Any oral
representations or modifications concerning this instrument shall be of no force
or effect unless contained in a subsequent written modification signed by the
party to be charged. This Agreement may be amended, waived or modified only by a
written instrument executed by the Parties.

8.4    Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, and shall be enforceable by, the Parties and their
respective successors and permitted assigns. Neither this Agreement, nor any
right hereunder, may be assigned by any Party without the prior written consent
of the other Party; except that consent shall not be required for an assignment
by Purchaser to any Affiliate of Purchaser, provided that Purchaser shall
provide written notice to the Company of any such assignment.

8.5    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION. The Company agrees that any suit or proceeding arising in respect
of this Agreement engagement will be tried exclusively in the U.S. District
Court for the Southern District of New York or, if that court does not have
subject matter jurisdiction, in any state court located in The City and County
of New York and the Company agrees to submit to the jurisdiction of, and to
venue in, such courts.

8.6    Jury Trial. The Company and each of the Purchasers hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

8.7    Expenses, Etc. The Purchasers shall not bear any of the expenses incurred
by the Company in connection with this Agreement and the transactions
contemplated hereby. The Company shall bear all of the Purchaser’s expenses
incurred in connection with this Agreement and the transactions contemplated
hereby.

 

26



--------------------------------------------------------------------------------

8.8    Captions. The captions contained in this Agreement are for convenience
and reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained herein.

8.9    Severability. The invalidity or unenforceability of any section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

8.10    Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile, electronic or PDF signature, each of which
shall constitute an original but all of which, taken together, shall constitute
but one agreement.

8.11    No Waiver. Any failure of a Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the pendency of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provision.

8.12    Damages Waiver; Specific Performance. No Party shall be liable for any
special, punitive, exemplary, indirect or incidental damages or any other
damages that were not reasonably foreseeable. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. Accordingly, each party agrees that in the event of any breach or
threatened breach by any other party of any covenant or obligation contained in
this Agreement, the non-breaching party shall be entitled (in addition to any
other remedy that may be available to it, whether in law or equity) to obtain
(i) a decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or threatened breach. Each of the parties agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that any other party has an adequate remedy at law or that
any award of specific performance is not an appropriate remedy for any reason at
law or in equity. Any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction

8.13    Reliance by Goldman Sachs. Goldman Sachs, acting as financial advisor to
the Company may rely on each representation and warranty of the Company in this
Agreement and on each representation and warranty of the Purchasers made under
Sections 5.1.3, 5.1.5 and 5.1.6 hereof, in each case with the same force and
effect as if such representation or warranty were made directly to Goldman
Sachs. Goldman Sachs will be a third-party beneficiary of this Agreement to the
extent provided in this Section 8.13.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchasers, the Company and the Guarantor have caused
this Agreement to be duly executed and delivered.

 

WAYFAIR INC. By:  

/s/ Michael Fleisher

Name:   Michael Fleisher Title:   Chief Financial Officer WAYFAIR LLC By:  

/s/ Michael Fleisher

Name:   Michael Fleisher Title:   Chief Financial Officer

 

[Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchasers, the Company and the Guarantor have caused
this Agreement to be duly executed and delivered.

 

PURCHASERS: GHEP VII AGGREGATOR, L.P. By:  

/s/ Michael Kumin

Name:   Michael Kumin Title:   Authorized Signatory

 

[Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchasers, the Company and the Guarantor have caused
this Agreement to be duly executed and delivered.

 

CBEP INVESTMENTS, LLC By:  

/s/ Michael Choe

Name:   Michael Choe Title:   Managing Director and Chief Executive Officer

 

[Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchasers, the Company and the Guarantor have caused
this Agreement to be duly executed and delivered.

 

THE SPRUCE HOUSE PARTNERSHIP LLC By:  

/s/ Benjamin Stein

Name:   Benjamin Stein Title:   Managing Partner

 

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PURCHASERS

 

Name of Purchaser

   Aggregate Principal
Amount of Securities
to be Purchased      Applicable
Purchase Price  

GHEP VII Aggregator, L.P., a Delaware limited partnership

   $ 250,000,000.00      $ 250,000,000.00  

CBEP Investments, LLC, a Delaware limited liability company

   $ 250,000,000.00      $ 250,000,000.00  

The Spruce House Partnership LLC, a Delaware limited liability company

   $ 35,000,000.00      $ 35,000,000.00  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INDENTURE



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF GOODWIN PROCTER LLP